Citation Nr: 0515130	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  01-10 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of 
rheumatic fever.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2000 and November 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  In the June 2000 
rating decision, the RO denied the veteran's claims of 
service connection for bilateral hearing loss and for the 
residuals of rheumatic fever on the basis that his claims 
were not well grounded under the law then in effect.  The 
veteran appealed, and in the latter rating action, the RO 
confirmed and continued the denial of these claim on the 
merits.  The veteran perfected a timely appeal of these 
determinations to the Board.

When this case was initially before the Board in October 
2002, the Board determined that the veteran's claims required 
further development, and pursuant to the authority granted to 
the Board by 38 C.F.R. § 19.9(a)(2) (2002), directed that the 
Board itself conduct that development.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R.§ 19.9(a)(2).  In light of the Federal Circuit's 
decision, in November 2003, the Board remanded the matter to 
the RO.  Because the RO has confirmed and continued its 
denial of the veteran's claims, the case has been returned to 
the Board for further appellate consideration.

In an April 2000 statement, the veteran reported that he had 
had ringing in his ear due to in-service acoustic trauma.  In 
addition, in April 2005 written argument, the veteran's 
representative asserted an "inferred" claim of service 
connection for bilateral tinnitus.  To date, this issue has 
not been considered by VA and it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In a March 2004 letter, VA notified the veteran at his 
address of record of the time and place of examinations it 
had scheduled to take place later that month pursuant to the 
Board's November 2003 remand instructions, which were 
necessary to adjudicate his claims of service connection for 
bilateral hearing loss and residuals of rheumatic fever.  The 
letter advised the veteran of the importance of appearing for 
the examinations and indicated that his appearance at these 
examinations was necessary for VA to adjudicate his claims.  

2.  The veteran failed to report for the March 2004 VA 
examinations; however, in an April 2004 statement, he 
explained that he was out of town for an extended period, 
expressed remorse at not being able to make the appointments, 
and asked that the examinations be rescheduled and take place 
"as soon as possible," providing no other request as to the 
date of the examinations.

3.  VA accepted the veteran's explanation for his failure to 
appear for the March 2004 VA examinations and rescheduled him 
for examinations scheduled to take place in February 2005 to 
assess his bilateral hearing loss and the residuals of 
rheumatic fever.

4.  Although VA again advised the veteran of the importance 
of appearing for the VA examinations scheduled to take place 
in February 2005, indicated that his appearance at these 
examinations was necessary for VA to adjudicate his claims of 
service connection for bilateral hearing loss and residuals 
of rheumatic fever, and notified him at his address of record 
of the time and place of the examinations, the veteran again 
failed to report, and he has not personally responded to the 
RO's inquiry about his failure to appear.

5.  The veteran's claims folder was received at the Board on 
March 30, 2005, and in a letter dated on March 31, 2005, and 
filed at the Appeals Management Center (AMC) on April 5, 
2005, the veteran's representative, for the first time, 
indicated that the veteran would be in Pittsburgh, 
Pennsylvania, from April to December 2005; in support The 
American Legion attached a copy of the same April 2004 
statement that the veteran had previously submitted, and 
which resulted in the RO rescheduling the examinations for 
February 2005.

6.  The veteran has not demonstrated good cause for his 
failure to report for the February 2005 VA examinations, and 
he has not denied receiving notice of these examinations.

7.  There is no medical evidence showing that the veteran 
currently suffers from bilateral hearing loss that is related 
to or had its onset during his period of active duty.

8.  There is no medical evidence showing that the veteran 
currently suffers from residuals of rheumatic fever that is 
related to or had its onset during his period of active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.158, 3.303, 3.655 (2004).

2.  The criteria for service connection for residuals of 
rheumatic fever have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.158, 3.303, 3.655 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and residuals of rheumatic fever, and that the 
requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  

In this regard, the Board notes that the veteran and his 
representative have been afforded a Statement of the Case 
(SOC) and numerous Supplemental Statements of the Case 
(SSOCs) that provided notice of the law and regulations, as 
well as the reasons and bases for the RO's determinations.  
By way of those documents, as well as RO letters the RO's May 
2000 letter, which explained to him the three elements 
required to establish a claim of service connection, see 
Mayfield, as well as the RO's March 2001 and March 2004 
"VCAA" letters and the Board's November 2003 remand, VA 
carefully advised him of the information and evidence 
necessary to substantiate his claims.  

In light of the foregoing, the veteran was effectively 
furnished notice of the type of evidence that he needed to 
send to VA, as well as the types of evidence VA would assist 
him in obtaining, ensuring the essential fairness of the 
adjudications.  See Mayfield.  Further, he has not asserted 
that he was prejudiced in any way by VA's development of this 
appeal, other than the absence of his service medical 
records; in the regard, despite extensive VA attempts, these 
records unfortunately could not be obtained from the National 
Personnel Records Center (NPRC).  The Board thus finds that 
the notices contained in VA's communications to the veteran, 
when cobbled together, see Mayfield, substantially complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying the evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 270 (2002) (identifying the document that satisfies VCAA 
notice); and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claim.  
Mayfield.  Once this has been accomplished, pending a showing 
of prejudice, see Mayfield, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, due process 
concerns have been satisfied.  See Bernard; Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).  Therefore, any error with respect to the 
timing of the VCAA notices, as well as any error in not 
providing a single notice to the veteran covering all content 
requirements, was harmless.  See 38 C.F.R. § 20.1102; see 
Mayfield; see also Pelegrini.

With respect to VA's duty to assist, the Board reiterates 
that, despite making multiple requests to the NPRC, that 
agency responded that it had no outstanding records of the 
veteran's in-service treatment.  VA has also associated with 
the claims folder private and VA post-service treatment 
records and reports, dated from 1973 to 2000.  Further, VA 
has tried on two separate occasions to afford the veteran 
formal VA examination to determine the nature, extent, 
etiology and/or onset of any hearing loss or residuals of 
rheumatic fever found to be present, but that the veteran has 
failed to report for the scheduled examinations.  In this 
regard, the Board points out that although VA has a duty to 
assist the veteran in the development of his claim, that duty 
is not "a one-way street."  See Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  If a claimant wishes help, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991).  

With respect to the veteran's failure to appear for the VA 
examinations, the Board notes that the RO initially scheduled 
the veteran for VA examinations that were to be conducted in 
March 2004.  After the veteran failed to report, in an April 
2004 statement that was received at the AMC in May 2004, he 
explained that he had spent five weeks in Florida, felt 
terrible about missing the VA examinations, and requested 
that they be rescheduled to take place "as soon as 
possible."  In doing so, the veteran did not indicate any 
other timeframe.

VA accepted the veteran's explanation for his failure to 
appear for the March 2004 VA examinations, and notified him 
that he was rescheduled for examinations set to take place in 
February 2005 to assess his bilateral hearing loss and the 
residuals of rheumatic fever.  Although VA again advised the 
veteran of the importance of appearing for the VA 
examinations scheduled to take place in February 2005, 
indicated that his appearance at these examinations was 
necessary for VA to adjudicate his claims of service 
connection for bilateral hearing loss and residuals of 
rheumatic fever, and notified him at his address of record of 
the time and place of the examinations, the veteran again 
failed to report, and he has not personally responded to the 
RO's inquiry about his failure to appear.

The veteran's claims folder was received at the Board on 
March 30, 2005, and in a letter dated on March 31, 2005, and 
filed at the AMC on April 5, 2005, the veteran's 
representative, for the first time, indicated that the 
veteran would be in Pittsburgh, Pennsylvania, from April to 
December 2005; in support The American Legion attached a copy 
of the same April 2004 statement that the veteran had 
previously submitted, and which resulted in the RO 
rescheduling the examinations for February 2005.  In doing 
so, his representative did not even suggest that the veteran 
did not receive notice of the February 2005 examinations or 
assert that the veteran had requested that they be scheduled 
during any period of time other than "as soon as possible."  
Moreover, it was only after the veteran failed to report for 
the rescheduled examinations that he indicated such a 
timeframe.  As a result, the Board finds that the veteran has 
not shown good cause for his failure to report for the 
February 2005 VA examinations.

In light of the foregoing, the Board finds that the veteran 
has been provided with adequate notice of the evidence needed 
to successfully prove his claims and that there is no 
prejudice to him by appellate consideration of the claims at 
this time, without another remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claims or to give his representative a 
further opportunity to present additional evidence and/or 
argument, because the essential fairness of the adjudication 
was maintained.  See Mayfield; see also Bernard v. Brown, 
supra.  In this case, in light of the veteran's repeated 
failure to comply with VA's requests to appear for VA 
examinations, and the absence of good cause for that second 
failure, the Board concludes that there is no reasonable 
possibility that additional assistance by way of a remand for 
further development would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Background

The veteran asserts that service connection is warranted for 
bilateral hearing loss and for the residuals of rheumatic 
fever on the basis that he has both conditions, and each 
disability had its onset during his period of active duty.  

With respect to his hearing loss, the veteran reports while 
serving aboard the USS Augusta he was exposed to severe 
acoustic trauma; he explains that he was only approximately 
15 to 20 feet from live fire exercises.  The veteran reports 
due to the traumatic noise exposure, he went to sick call, 
and was transferred to the Philadelphia Naval Hospital, where 
he received inpatient care.  The veteran essentially 
maintains that he has had ear pain and impaired hearing since 
that time.

In support of his residuals of rheumatic fever claim, the 
veteran states that while serving aboard the USS Augusta he 
became quite ill, went to sick bay, and was diagnosed as 
having rheumatic fever.  He reports he was subsequently 
transferred to Portsmouth Naval Hospital for six weeks of 
inpatient treatment.

The Board reiterates that, unfortunately, the veteran's 
service medical records could not be obtained from the NPRC.  
Under the circumstances, the Board recognizes its heightened 
duty to explain its findings and conclusions and to consider 
the benefit of the doubt in cases where records are 
unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Further, with respect to the veteran's hearing loss claim, 
for the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As discussed above, the veteran failed to report for VA 
examinations that were to take place in March 2004 and 
February 2005, which the RO scheduled in compliance with the 
Board's November 2003 remand instructions.  In this regard, 
the Board notes that the law provides that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim must be 
adjudicated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).  Here, in light of the Board's determination 
above that the veteran has not shown good cause for his 
failure to appear for the February 2005 VA examinations, 
which were scheduled in light of the RO's conclusion that he 
had offered good cause for his failure to appear for the 
March 2004 examinations, and in light of his failure to even 
apprise VA of his whereabouts prior to missing the February 
2005 VA examinations, the Board will proceed to adjudicate 
the merits of this appeal, based on the current record, 
despite the veteran's failure to report for the March 2004 
and February 2005 VA examinations and his implicit request 
that the Board remand this matter to provide him with yet 
another opportunity to report.

Here, the post-service medical records include a private 
audiological evaluation, which was conducted in February 
1998, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
50
60
65
LEFT
20
25
45
80
90

The results of this audiogram show that the veteran has 
bilateral hearing loss for VA compensation purposes.  See 
38 C.F.R. § 3.385.

The post-service medical evidence, however, is negative for a 
diagnosis of rheumatic fever or any residuals of rheumatic 
fever.

There is no competent post-service medical evidence 
indicating that the veteran has either bilateral hearing 
loss, or residuals of rheumatic fever, that is related to or 
had its onset during service.  Moreover, the Board 
specifically remanded this case in November 2003 to afford 
the veteran the opportunity to undergo VA audiological and 
general medical examinations so that VA could confirm whether 
the veteran had either of these conditions, and if so, 
whether either disability was related to or had its onset 
during his period of active duty.  Unfortunately, however, 
the veteran failed to report for examinations scheduled to 
take place in March 2004, as well as the make-up examinations 
scheduled for February 2005.  Although the RO concluded that 
the veteran had offered sufficient grounds for his failure to 
appear for the March 2004 VA audiological and general medical 
examinations, the Board reiterates, and the veteran's 
representative acknowledges, that the veteran failed to 
report for the latter examinations, which were scheduled in 
light of his report that he was out of town at the time the 
earlier examinations were scheduled to occur.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims, and therefore, service connection must be denied for 
both bilateral hearing loss and residuals of rheumatic fever.  
In reaching these determinations, the Board notes that 
although it does not question the sincerity of the veteran's 
conviction that he has bilateral hearing loss and residuals 
of rheumatic fever and that each are related to or had its 
onset during service, the Board points out that, as a lay 
person, he is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, and since he failed to report for the March 2004 
and February 2005 VA examinations, the reports of which might 
have contained competent medical evidence to substantiate his 
claims, there is no competent medical evidence linking either 
condition to service.  

In denying these claims, the Board stresses that the 
determinations stem not from the absence of the service 
medical records, but from the absence of any competent 
medical evidence linking either hearing loss or the residuals 
of rheumatic fever to service.  See Wade v. West, 11 Vet. 
App. 302 (1998).  Accordingly, the appeal is denied.





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for residuals of rheumatic fever is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


